Citation Nr: 9922376	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  93-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a sinus disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a left hip 
disorder.  

5.  Entitlement to service connection for a left leg 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1989 to March 1990 
and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The claims folder was subsequently 
transferred to the RO in Chicago, Illinois.  

The veteran failed to appear for a hearing before a member of 
the Board scheduled in June 1993.  

The case returns to the Board following a remand to the RO in 
December 1994.  

In the December 1994 remand, the Board referred to the RO the 
issue of entitlement to service connection for a left heel 
disorder.  There is no indication in the claims folder that 
such issue was developed or adjudicated.  The matter is again 
referred to the RO for the appropriate action.  

The issues of service connection for a sinus disorder, and 
disorders of the back, left hip, and left leg are addressed 
in the REMAND portion of the decision.  

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Medical evidence clearly and unmistakably establishes the 
existence of a psychiatric disorder prior to service.  

3.  The evidence fails to reveal any increase in severity of 
the psychiatric disorder during active military service.    

4.  The veteran is currently diagnosed with psychiatric 
disorders including PTSD.  

5.  The claimed in-service stressor is not related to combat.  

6.  The occurrence of the veteran's claimed in-service 
stressor is not supported by credible corroborating evidence.    


CONCLUSIONS OF LAW

1.  The veteran's preexisting psychiatric disorder was not 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(b), 3.306(a) (1998).

2.  PTSD was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1998); 64 Fed. Reg. 32,807-32808 (1999) (to 
be codified at 38 C.F.R. pt. 3); VA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.14c (Feb. 20, 1996); VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
7.47c(2) (Oct. 11, 1995).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

Records from Porter-Starke Services showed that the veteran 
was hospitalized in November and December 1986.  The 
psychological evaluation revealed that she had been 
previously admitted in January 1986.  The diagnosis at that 
time was chronic, residual undifferentiated schizophrenia, a 
brief and acute exacerbation, with an Axis II diagnosis of 
borderline features.  The precipitants were marital 
separation and the stress of going to college.  Currently, 
the veteran was referred by Dr. Schultz for depression and 
anxiety.  During the current presentation, the veteran's 
mental status was much better, without any overt signs of 
psychosis or evidence of cognitive of perceptual distortions, 
depression, or anxiety.  The precipitants to the admission 
were pregnancy, a shaky marriage, and going to college.  She 
had been seeing Dr. Schultz for nearly a year.  She continued 
to fixate on her nose surgery at age 15, "when all her 
troubles began," and to endorse beliefs that there was 
something wrong with her mind, that she was condemned, that 
she had very strange experiences.  She repressed much 
hostility and became passive-aggressive.  The diagnosis was 
chronic, residual schizophrenia in remission phase with 
passive-aggressive personality disorder.  The discharge 
summary indicated a final diagnosis of dysthymic disorder 
with no Axis II diagnosis.  The prognosis was guarded as she 
appeared to gain little insight while hospitalized.

The veteran enlisted in the Army Reserves in June 1989.  On 
the June 1989 Applicant Medical Prescreening Form, the 
veteran denied ever being treated for a mental condition.  
The June 1989 enlistment examination report revealed no 
psychiatric abnormality.  The veteran did not report any 
prior psychiatric treatment or hospitalization on the report 
of medical history.  In January 1991, during an evaluation 
for overseas deployment, the veteran related that she had a 
history of psychiatric illness requiring hospitalization and 
was on Prozac.  Notes dated several days later in January 
1991 revealed that the veteran complained of severe anxiety 
and confusion, but was not suicidal.  She had a history of a 
psychiatric disorder.  The report of the March 1991 
examination did not reveal any psychiatric abnormality.  On 
the report of medical history, the veteran reported a history 
including depression or excessive worry.  

The veteran submitted a March 1991 consultation report from 
Frank P. Brognog, Ph.D., a clinical psychologist.  Dr. 
Brognog stated his opinion, based on clinical interview, 
diagnostic inventory, and intermittent professional contact 
over the previous 20 years, that the veteran did not appear 
to be suffering from any severe clinical syndrome at the 
psychological level of functioning.  She was very concerned 
about being discharged.  She also reported a recent period of 
high anxiety and depression because of her husband's heart 
attack, her mother's serious illness, and recently losing her 
job.  Dr. Brognog indicated that he had known the veteran for 
several years as a patient and she had made great progress 
over the years in all major life areas.  

During the June 1991 VA psychiatric examination, the veteran 
related a history of anxiety and depressive disorders since 
age 16, including three psychiatric hospitalizations as a 
teen for anxiety and depressive symptoms.  She was trained in 
psychology as a counselor.  Mental status examination was 
normal.  The diagnosis was generalized anxiety disorder by 
history.  

The veteran testified at a personal hearing in August 1992.  
She stated that when she was a teenager she played games to 
get attention.  She was a college graduate with a degree in 
criminal justice and psychology.  The veteran related that 
she was sexually harassed in service.  In addition, she had a 
friend at home who was shot and had lost her job.  The 
harassment in service continued even after she made 
complaints.  Specifically, the veteran related that her 
supervisor forced her to touch him after he unzipped his 
pants.  She stated that her nervous condition started due to 
sexual harassment that happened both on reserve duty and 
active duty.  She sought treatment before she left the 
military.  The records from 1986 were from when she still 
engaged in game-playing.  

In a written statement received in August 1992, the veteran 
explained that she was activated from reserve duty in January 
1991.  She endured sexual harassment even before she went on 
active duty.  The sexual harassment consisted of sexual 
overtures and talk made around her.  She also suffered 
distress from other issues, i.e., losing her civilian job, 
her mother losing her sight, her husband having heart 
problems, and a friend being killed.   

The RO received several statements from Daniel L. Schultz, 
Ph.D., a clinical psychologist.  In the August 1992 
statement, Dr. Schultz related that the veteran had been a 
patient for five years.  When in the military, she functioned 
quite adequately.  However, she experienced stress due to the 
circumstances surrounding her discharge and sexual 
harassment.  In the May 1995 statement, Dr. Schultz explained 
that he began seeing the veteran in the fall of 1985 and 
continued to see her sporadically through last year, which 
included her time in the military.  At different times, the 
veteran presented with different diagnoses.  When he 
initially saw her, Dr. Schultz thought she displayed some 
schizophrenic characteristics.  By her report, she had been 
hospitalized for a year and had seen a variety of 
psychiatrists.  She was often suicidal and was committed to 
the Porter-Starke Mental Health Center when he saw her.  Dr. 
Schultz stated that, throughout his involvement with the 
veteran, it was very clear that she could be extremely 
manipulative, could present herself as deeply disturbed or 
totally normal, and had some tendencies towards significant 
grandiosity.  Finally, in an April 1998 statement, Dr. 
Schultz stated that he had not seen the veteran for several 
years.  When he saw the veteran, she had no Axis I clinical 
diagnosis.  He stated that all of her problems had been 
resolved prior to her involvement in the military.  At the 
time the veteran enlisted, she had no symptoms of PTSD and no 
propensity to develop the disorder.   

According to VA outpatient medical records, the veteran 
presented in November 1994 with various symptoms and memories 
of how she was nearly raped two years before.  The impression 
was PTSD.  She returned about three weeks later in November 
1994.  In addition to the history previously provided, she 
indicated that she was divorced from an alcoholic husband.  
Examination was unchanged.  The assessment was major 
depression without suicide ideation or risk and questionable 
PTSD.  One week later in November 1994, the veteran asserted 
that she had been harassed in service and persecuted for 
turning in people for drugs in her reserve unit.  She was 
currently pursuing a claim for service connection for PTSD 
from being almost raped.  She explained that the psychiatric 
problems in her youth were faked to get away from home at age 
16.  Notes dated in December 1994 related that the veteran 
wanted to know how she could know she had PTSD.  She was very 
angry with people who used and abused her in service.  She 
also related that she was a victim of spousal abuse.  The 
doctor stated that he would not tell her the symptoms for 
PTSD and noted that the fact that she used to feign illness 
raised the question of whether she would do it again.  The 
doctor observed that the veteran was obsessed with revenge 
but did not have much evidence of PTSD.  

The RO obtained records from Dusan Gojkovich, M.D., relevant 
to a disability insurance evaluation.  The initial evaluation 
in November 1994 indicated that the veteran manifested stress 
and a PTSD-type reaction related to an attempted rape.  She 
did not admit to any previous psychiatric history.  In a 
November 1994 statement, the veteran related that she noticed 
the stress problems in the second week of October due to 
numerous stressors, i.e., custody of her child.  A document 
dated later in November 1994 showed the diagnosis of 
dysthymic disorder, acute anxiety, and PTSD, offered after 
the first two visits.    

The veteran was afforded a VA psychiatric examination in 
March 1997.  She denied any history of inpatient psychiatric 
treatment or suicide attempts, but admitted to outpatient 
treatment for PTSD and dysthymia, as well as outpatient 
psychiatric help with her family at age 16.  The veteran 
related that she was almost raped in February 1991 during 
active duty.  Her supervisor pushed her on a bed, pulled down 
his pants, and made her touch him.  He wanted her to perform 
oral sex on him.  She stabbed him in the eye and he left her 
alone.  He told her not to tell anyone and threatened her.  
However, there was an investigation.  The veteran reported 
various subjective symptoms.  The diagnosis was PTSD and 
atypical depression.  The examiner commented that the 
atypical desperation was not related to the PTSD.  

In June 1997, the veteran underwent psychological evaluation 
and testing.  She had a tumultuous relationship with her 
first husband, whom she met on a psychiatric ward.  Her 
second husband was an alcoholic.  She ended that marriage 
because of physical and alcohol abuse and depression.  The 
veteran stated that her father had suffered from PTSD from 
being in a concentration camp in World War II.  He was an 
alcoholic and physically abused his wife and children.  In 
childhood, the veteran ran away from home and dropped out of 
school.  At age 16, the veteran was hypnotized and allegedly 
sexually molested by her therapist.  She thereafter had 
repeated psychiatric hospitalizations and had received 
outpatient treatment from several providers.  Prior diagnoses 
included chronic residual undifferentiated schizophrenia, 
paranoid schizophrenia, schizoaffective disorder, borderline 
personality, major depression with suicidal ideation, 
dysthymic disorder, PTSD, anxiety disorder, and antisocial 
personality disorder.  In service, the veteran was allegedly 
harassed, molested, and raped by an enlisted man.  She 
refused to participate despite threats to her.  Since the 
alleged rape, the harassment by Army personnel continued.  
She stated that her dog was killed in 1993.  The examiner 
offered findings based on observations and testing results.  
He commented that, despite her numerous physical and 
psychiatric problems, the veteran was able to function in the 
work world before and during her military service.  However, 
the alleged sexual assault precipitated her current recurrent 
panic attacks, headaches, nightly insomnia, paranoia, and 
obsessive ruminations that people are trying to harm her.  
The diagnosis was partner and parent child relation problem 
(past); physical abuse of child (father); physical abuse of 
partner (second husband); PTSD; generalized anxiety disorder; 
panic disorder; bereavement (father).  The examiner also 
provided and Axis II diagnosis of antisocial personality 
disorder.  In a December 1997 addendum, the examiner 
commented that the prior examination listed symptoms of PTSD, 
anxiety, and panic disorders.  He stated that the veteran did 
not suffer from these symptoms prior to her military service.  
The symptoms of bereavement and dealing with abuse resolved 
prior to enlistment.  After the alleged rape, the veteran had 
difficulty coping and working.  Her symptoms were heightened 
by the alleged ongoing harassment.  

The veteran's service representative offered a personal 
statement in September 1997.  He first met the veteran in 
March 1991 while she was still on active duty and he was the 
Executive Director of the Midwest Committee for Military 
Counseling.  She had just been told that she would be given 
an other than honorable discharge.  Throughout the first 
months of advising her, it was obvious from her behavior that 
she had experienced some traumatic event.  When she told him 
about the sexual assaults, the reason for her behavior became 
apparent.  Together they asked the Army Inspector General to 
investigate.    

In October 1997, the RO received a copy of the May 1993 
report of Army's investigation of the veteran's complaints 
against four individuals.  She alleged that, on one occasion 
between 1989 and 1991, a Sergeant McG. touched her outer 
uniform during formation and made a sexual comment to her.  
Although the specific conduct was not established, it was 
determined that he on occasion made comments that were 
offensive to female unit members.  The veteran alleged that, 
between 1989 and 1991, a Sergeant S. made sexual comments and 
gestures to her.  Investigation failed to demonstrate the 
specific conduct toward the vetera, but established that he 
made similar comments and gestures to other females and 
established misconduct and pattern of sexual harassment.  The 
veteran alleged that, between 1989 and 1991, a Sergeant C. 
made sexual comments to her.  Again, although the specific 
conduct was not established, it was determined that he made 
similar comments to other female unit members.  Finally, the 
veteran alleged that a Sergeant J. exposed himself to her on 
or about 1990.  Although this conduct was not established, 
investigation revealed that he did make sexual comments to 
other female members.     

The veteran underwent a VA psychiatric examination in 
December 1997.  She related that her father was domineering 
but was never physically abusive to her or her mother.  She 
was divorced from her physically and verbally abusive husband 
in 1992.  In February or March 1991, the veteran's 
supervisor, a Sergeant J., took her to a building, jerked her 
shirt out, pulled down his pants, made her touch his penis, 
and pushed her head down.  She fought him off.  He told her 
that she would be discharged is she would not comply and that 
the Army would destroy her life if she told anyone.  Since 
the incident, she felt that she was being followed.  People 
from the military called her, helicopters hovered over her 
home, and members of her reserve unit shot her dog in 1991 
and made threats against her family.  The report revealed 
numerous subjective complaints and findings on examination.  
The diagnosis was depressive disorder and PTSD.  

Also in December 1997, the veteran underwent a psychological 
evaluation and testing.  The diagnosis was dysthymic disorder 
and PTSD.  The examiner commented that the veteran 
acknowledged many symptomatic manifestations of PTSD.  
However, the examples cited encompassed the whole spectrum of 
her experiences in the military in a rather loose manner, 
making it difficult to establish causal relationships to 
symptoms.  

The RO received two lay statements in November 1998.  C.D.B. 
stated that she had known the veteran since 1990 when she was 
in the reserves.  The veteran told her that the reserve unit 
she was with was annoying because the men would not leave her 
alone.  When she came back from active duty in May 1991, she 
was not the same.  She would speak and then burst out crying.  
The veteran admitted that she was physically and sexually 
assaulted.  Her supervisor pulled off her clothes and tried 
to force her to perform oral sex.  He threatened to kill 
members of her family if she ever told anyone.  C.D.B. stated 
that she had witnessed the veteran being harassed after she 
started talking about it.  She got obscene phone calls from, 
the veteran said, Army people.   

P.V. related that she met the veteran in the late summer or 
early fall of 1990.  They wrote frequently from December 1990 
to May 1991.  After her discharge, the veteran had a definite 
personality change.  At P.V.'s house, the veteran burst into 
tears and told her about suffering an attempted rape, threats 
against her life and her family, killing her dog, threatening 
phone calls, and being followed.  P.V. stated that the 
veteran continued to endure threats by Army personnel, 
helicopters following her and watching her, threats against 
her family, military people running her off the road.   

In a January 1999 statement, a VA physician indicated that, 
according to the history provided by the veteran, her 
symptoms had persisted for years.  It was his opinion that 
her present symptoms more than likely were not due to simple 
harassment.  

The veteran submitted a statement from J.A.D. dated in 
February 1999.  He recalled that between January and June 
1991, the veteran had problems with a Sergeant J., who 
constantly made passes at her and sexual threats.  He 
overheard conversations in which the sergeant made sexual 
comments about her to others.  He also overheard another 
soldier making some sexual comments about the veteran.  One 
night when the veteran came home from work, she was a mess, 
upset, and did not want to talk about it.  The next day, 
J.A.D. overheard the sergeant brag about having a "wild 
time" with the veteran and trying oral sex.  In a May 1999 
statement, J.A.D. stated that he heard Sergeant J. brag to 
another soldier about an attempted rape.  He told the soldier 
that he had to rip her clothes off and drag her around the 
room by her hair until he got her on the bunk bed.  He also 
told the soldier that he had to slap her a few times to keep 
her from screaming.  The soldier he was talking to said he 
was going to try to force her to have sex with him.    

Private medical records showed that the veteran's husband was 
hospitalized in February 1991 for cardiac problems.  Records 
regarding the veteran's mother reflected treatment dating to 
1992.  In addition, the RO received a crime report dated in 
December 1990 in which an individual was shot and killed.  

Correspondence from the veteran related that Beatty Memorial 
Hospital was closed in the 1970s.  In response to a request 
for records of psychiatric treatment, St. Catherine's 
Hospital indicated that a search revealed no records for the 
date indicated.  In response to a similar request, Saint 
Margaret Mercy Healthcare Centers related that it kept 
medical records for only 10 years and the veteran was 
hospitalized more than 10 years ago.       

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. § 3.6(d).   

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Service connection for PTSD in particular requires: 1) 
medical evidence establishing a clear diagnosis of the 
condition; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 140 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  See 64 Fed. 
Reg. 32,807-32,808 (1999) (effective March 7, 1997) (to be 
codified at 38 C.F.R. pt. 3) (amending 38 C.F.R. § 3.304 to 
implement changes regarding combat veterans as set forth in 
Cohen v. Brown).  

With respect to the diagnosis criterion, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has indicated that a "clear" 
diagnosis of PTSD is, at minimum, "an unequivocal one."  
Cohen, 10 Vet. App. at 139.   

The Court also acknowledged that VA's adoption of the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) effected 
a shift in diagnostic criteria from an objective standard to 
a subjective standard.  See 61 Fed. Reg. 52695-52702 (1996) 
(amending 38 C.F.R. §§ 4.125 & 4.126).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary).  Thus, the sufficiency of a stressor 
to cause PTSD is a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 153 
(Nebeker, Chief Judge, concurring by way of synopsis).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If the claimed 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
credible supporting evidence from any source that 
corroborates the veteran's testimony or statements.  YR v. 
West, 11 Vet. App. 393, 397 (1998); Cohen, 10 Vet. App. at 
147.  

In the particular case of claimed personal assault, VA has 
established special procedures for evidentiary development.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures 
take into account the difficulty establishing the occurrence 
of the stressor through standard evidence and the need for 
development of alternate sources of evidence.  The provisions 
of M21-1 dealing with PTSD are substantive rules that are the 
equivalent of VA regulations; VA is therefore required to 
follow these provisions.  Patton v. West, 12 Vet. App. 272, 
277 (1999); YR, 11 Vet. App. at 398-99; Cohen, 10 Vet. App. 
at 139.     

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  In cases of claimed personal 
assault, VA recognizes that some evidence may require 
interpretation by a clinician to establish a relationship to 
the diagnosis.  Manual M21-1, Part III, paragraph 5.14c(9).  
Accordingly, the general rule that post-service medical nexus 
evidence cannot be used to establish the occurrence of the 
stressor is not operative in such cases.  Patton, 12 Vet. 
App. at 280.  See Cohen, 10 Vet. App. at 145; Moreau, 9 Vet. 
App. at 396.

As a preliminary matter, the Board observes that the veteran 
claims to have been sexually harassed throughout her 
enlistment in the Army Reserves.  As indicated above, service 
connection may be established only for injuries incurred 
during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Therefore, to the extent the veteran may allege entitlement 
to service connection for some psychiatric disorder stemming 
from INACDUTRA, the Board finds that there is no legal 
entitlement to such a claim.  Moreover, although VA 
recognizes personal assault as a basis for a PTSD claim, 
sexual harassment is not so accepted.  See Manual M21-1, Part 
VI, paragraph 11.38.   

The Board will first address the issue of a preexisting 
psychiatric disorder.  Although the enlistment examination 
notes no psychiatric abnormality, the record is significant 
for a pre-service history of psychiatric treatment.  The 
Board acknowledges that the veteran testified that she faked 
her earlier psychiatric problems to get attention.  However, 
the Board finds the testimony unpersuasive.  The claims 
folder contains records from Porter-Starke Services showing 
psychiatric treatment several years before her enlistment.  
Service medical records reflect her own report of a history 
of psychiatric treatment.  During various VA psychiatric 
examinations, the veteran freely and in great detail 
described a history of psychiatric hospitalizations and 
treatment.  Considering the whole of the evidence, the Board 
finds that there is clear and unmistakable evidence that a 
psychiatric disorder existed prior to service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).    

Thus, service connection may be established on the basis of 
aggravation only.  The issue then is whether the preexisting 
disorder underwent an increase in severity in service.  
Temporary or intermittent flare-ups of symptoms during 
service are not sufficient to be considered aggravation 
absent worsening of the underlying disorder.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that a 
preexisting psychiatric disorder was aggravated during 
service.  The pre-service medical records show diagnoses of 
chronic residual undifferentiated schizophrenia and dysthymic 
disorder.  The service medical records show only complaints 
of severe anxiety and confusion.  The March 1991 consultation 
from Dr. Brognog indicates that the veteran had reported a 
recent period of high anxiety and depression due to health 
problems of her husband and her mother and to losing her job.  
She was also very concerned about being discharged.  Dr. 
Brognog opined that the veteran was not suffering from any 
severe clinical psychological syndrome.  Thus, it appears 
from Dr. Brognog's opinion that the anxiety and depression 
shown at the time were not representative of an increase in 
any underlying psychiatric disorder, but were temporary 
reactions to stressful situations.  In addition, the June 
1991 VA examination was negative for any findings on mental 
status examination.  Accordingly, the Board finds that there 
was no increase in any preexisting psychiatric disorder 
during active military service.  The preponderance of the 
evidence is therefore against entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 
3.306(a).

With respect to the specific claim for PTSD, the Board 
initially finds that, although the veteran's claim was 
initially adjudicated before either version of the Manual 
M21-1 provisions regarding PTSD from personal assault was in 
effect, it is satisfied that the development accomplished by 
the RO essentially fulfills the current requirements.  The 
claims folder contains evidence including service records, 
statements from friends, and statements from prior 
psychologists.  The veteran and her representative have very 
thoroughly pursued her claim.  The Board finds no substantive 
reason to remand the claim for additional development and 
further delay final adjudication of the veteran's claim.      

The Board observes that the veteran is diagnosed as having 
PTSD and medical evidence relates the diagnosis to trauma 
experienced in service.  The remaining issue is whether there 
is credible supporting evidence that the claimed in-service 
stressor actually occurred.  The veteran asserts that she was 
sexually assaulted while on active duty in February or March 
1991.  As discussed above, when the stressor is not related 
to combat, the veteran's assertions alone are insufficient to 
establish the occurrence of the alleged stressor; the record 
must contain credible supporting evidence that corroborates 
the veteran's testimony or statements.  YR, 11 Vet. App. at 
397; Cohen, 10 Vet. App. at 147.  Balancing and weighing the 
credibility of the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for PTSD because the record lacks credible 
supporting evidence that the claimed stressors actually 
occurred.  

The Board finds that the single most important piece of 
evidence in this case is the May 1993 Army investigation 
report.  The report lists specific allegations made by the 
veteran against named individuals.  Generally, the veteran 
alleged several incidents of sexual comments and gestures.  
She also claimed that a Sergeant J. exposed himself to her.  
The report is negative for allegations of sexual assault as 
later described.  In addition, the service medical records 
are negative for mention of any assault, requests for new 
treatment, indications of complaints without specific 
diagnosis or ailment, or any changes in behavior.  The March 
1991 statement from Dr. Brognog is silent as to report of 
sexual assault or evidence of behavior or personality changes 
commonly associated with sexual assault.  Similarly, the 
August 1992 statement from Dr. Schultz refers to sexual 
harassment, but is negative for mention of sexual assault or 
associated behavior or personality changes.  In fact, the 
first discernable date on which the veteran reported an 
attempted rape to a medical or mental health professional is 
November 1994, as shown by both VA outpatient records and 
records from Dr. Gojkovich, well after the alleged incident 
and the completion of the Army investigation.  

The record contains personal statements from C.D.B. and P.V., 
who each claimed to have known the veteran since 1990, from 
J.A.D., who apparently served on active duty with the 
veteran, and the veteran's service representative.  Manual 
M21-1 indicates that testimonial evidence from confidantes 
such as family members, roommates, fellow service members, or 
clergy, are alternate sources of evidence to establish the 
occurrence of the stressor.  

C.D.B. and P.V. stated that the veteran told them about a 
sexual assault.  Clearly, the credibility of such information 
is predicated on the credibility of the veteran herself.  The 
Board finds that the veteran's credibility is questionable 
based her variable reports of personal facts and history and 
an apparent pattern of concealing her pre-service history of 
psychiatric treatment.      

In his initial statement, J.A.D. generally discussed the 
veteran's problems with sexual harassment in service and the 
overheard comments from Sergeant J.  J.A.D. offered a 
subsequent statement after the veteran's claim was again 
denied and she, in his words, advised him to clarify his 
statement.  At that time, J.A.D. stated that Sergeant J. 
admitted to ripping off the veteran's clothes, dragging her 
by the hair, and slapping her.  The credibility of this 
statement is suspect in light of its timing and the other 
evidence of record, particularly the May 1993 investigation 
report.  

The September 1997 statement from the veteran's service 
representative indicates that they requested an investigation 
after the veteran told him about the sexual assault.  
However, as discussed above, the investigation report of 
record contains no allegation of sexual assault.     

In the December 1997 addendum, a VA examiner indicated that 
the veteran did not suffer from any of her current symptoms 
prior to her enlistment.  As there is no evidence that this 
particular examiner had any contact with the veteran prior to 
his June 1997 examination, many years after her enlistment 
and separation from service, the Board considers this opinion 
not particularly probative.  
 
The January 1999 statement from a VA physician relates his 
opinion that her present symptoms were more than likely not 
due to simple harassment.  The Board does not in this 
decision find that the veteran was not at some time subjected 
to some form of trauma.  Indeed, the veteran herself has 
related that she was the victim of child and spousal abuse, 
although some of her statements are contradictory.  In this 
decision, the Board only states that the record lacks 
credible evidence to corroborate the veteran's assertions of 
sexual assault in service, as is required by law and 
regulation.  Despite the sympathies the Board has to the 
veteran's claim and her particular circumstances, action by 
the Board and VA is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  

In summary, the Board concludes that the evidence concerning 
the occurrence of the claimed sexual assault in service is 
not so evenly balanced as to require resolution of doubt in 
the veteran's favor.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f); 64 Fed. Reg. 32,807-
32,808; Manual M21-1, Part III, paragraph 5.14c.    

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  


REMAND

In December 1994, the RO remanded the issues of entitlement 
to service connection for a sinus disorder and a back 
disorder for additional development and readjudication of 
each claim.  The issues of service connection for a left hip 
disorder and a left leg disorder were deferred pending 
completion of the remand.  

A review of the claims folder reveals that the RO obtained or 
attempted to obtain the evidence as instructed in the remand.  
However, the claims folder contains no rating action or 
supplemental statement of the case in which the RO 
readjudicated the sinus and back claims as instructed.  A 
deferred rating decision dated in August 1998 suggests that 
the RO was aware that additional action was required for 
these issues.  However, the VA Form 8, Certification of 
Appeal, lists the additional issues, but they are crossed 
out.  The undersigned is unable to locate any communication 
in the claims folder showing that the veteran chose to 
withdraw her appeal with respect to those issues.  A remand 
is required to complete the action instructed in the previous 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should contact the veteran in 
writing and inquire as to whether she 
wished to withdraw her appeal with 
respect to the issues of service 
connection for a sinus disorder, a back 
disorder, a left hip disorder, and a left 
leg disorder.  No further action is 
required for any issue or issues for 
which the veteran withdraws the appeal.

If the veteran does not wish to withdraw 
the appeal of entitlement to service 
connection for a sinus disorder or a back 
disorder, the RO should readjudicate 
those claims based on all the evidence of 
record.  If the disposition of any claim 
remains unfavorable to the veteran, the 
RO should furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claims.  
She is free to submit additional evidence as desired.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

